DETAILED ACTION
Drawings
The drawings of figures 1-5 are NOT objected because the drawings are sufficient and thus NOT confusing.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
Regarding claim 1, claim 1 has a confusing verb-adjective of “interpolated” and thus ought to comprise an attributive-noun: “interpolation scan image” wherein “interpolation” is defined via Dictionary.com:
interpolation
noun
1	the act or process of interpolating or the state of being interpolated.
2	something interpolated, as a passage introduced into a text.
3	Mathematics.
a	the process of determining the value of a function between two points at which it has prescribed values.
b	a similar process using more than two points at which the function has prescribed values.
c	the process of approximating a given function by using its values at a discrete set of points.

BRITISH DICTIONARY DEFINITIONS FOR INTERPOLATION
interpolation
noun
1	the act of interpolating or the state of being interpolated
2	something interpolated

	Further regarding claim 1, line 10’s “and white and white” is redundant and ought to be --and white [[and white]]—wherein [[brackets]] is deletion.	
	Further regarding claim 1, penultimate line is missing a comma between “image is equal” and thus is interpreted as –image, is equal--.
Thus, claims 2-10 are objected for depending on claim 1.
	Further regarding claim 2, line 2’s “said same size” ought to be “a same size”.
Further regarding claim 3, line 2’s“said same number” ought to be “a same 

number”.

Further regarding claim 4, line 1’s “said interpolated scan images” ought to be  “a plurality of interpolated scan images”.
Further regarding claim 5, line 1’s “said first object scan image and said second object scan image” ought to be –said first 
Further regarding claim 9, line 4’s “storing a last said interpolated scan image as a target image” ought to be in light of applicant’s disclosure of fig. 2 that takes or captures or records an image:
--storing based on said second distance one of the new interpolated scan images as a target image--.
Further regarding claim 10, line 2’s “performing” ought to be:
--[[performing]] perform--; or
--[[to]] for performing--
Appropriate correction is required.






determining, as an interpolation distance, half said first distance; 

generating an interpolated scan image by: 

determining any pixel of said interpolation scan image as a white pixel if corresponding pixels on a black and white representation of the first scan image and on a black and white representation of the second scan image are both white; 
determining any pixel of said interpolation scan image as a black pixel if corresponding pixels on the black and white 
determining any pixel of said interpolation scan image, for which corresponding pixels on the black and white representation of the first scan image and on the black and white representation of the second scan image are not both black or both white, as white, if a predefined percentage of a plurality of directly surrounding pixels is white; and 
determining any pixel of said interpolation scan image, for which corresponding pixels on the black and white representation of the first scan image and on the black and white representation of the second scan image are not both black or both white, as black, if a predefined percentage of said plurality of directly surrounding pixels is black; 

the method further comprising: 

inserting said interpolated scan image between said first scan image and said second scan image at said interpolation distance; 
treating said interpolated scan image as a new first scan image located at said interpolation distance; and 
iteratively generating and inserting one or more new interpolated scan images between the first scan image and the second scan image until a second distance, which is a difference between a new interpolation distance of one of the new interpolated scan images and a target distance from the first scan image, is equal to or less than a predetermined delta distance value.  


a same size.  
3. (objection suggestion) The method according to claim 1, wherein said first scan image and said second scan image have a same number of pixels per image area.  
4. (objection suggestion) The method according to claim 1, wherein a plurality of interpolated scan images not within said predetermined delta distance value of said target distance are stored as temporary scan images together with a corresponding said interpolation distance.  
5. (objection suggestion) The method according to claim 1, wherein said first 
9. (objection suggestion) The method according to claim 1, the method further comprising: using said set of object scan images as control data for a three-dimensional (3D) printer; and storing based on said second distance one of the new interpolated scan images as a target scan image.  
10. (objection suggestion) The method according to claim 1, wherein said method is performed for said first scan image and said second scan image in parallel [[to]] for performing said method for a third and a fourth scan image of said set of object scan images having a third distance to each other.  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Accordingly, claims 1-10 are NOT interpreted under 35 USC 112(f) because there is no step plus function limitation in method claims 1-10.
Accordingly:







Claims 1-10 are interpreted under MPEP 2111.01 II CONTINGENT LIMITATIONS:
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”

Accordingly, the broadest reasonable interpretation of method claim 1 is the 















determining, as an interpolation distance, half said first distance; 

generating an interpolated scan image 





the method further comprising: 

inserting said interpolated scan image between said first scan image and said second scan image at said interpolation distance; 
treating said interpolated scan image as a new first scan image located at said interpolation distance; and 
iteratively generating and inserting one 





Claim 9 is interpreted in light of applicant’s disclosure of fig. 2 that takes or captures or records an image, as meaning:
--storing based on said second distance one of the new interpolated scan images as a target image--.

















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 11-20 of copending Application No. 16/118,661 (US 2020/0074590 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because method claims 1-8 corresponds system claims 11-19 and product claim 20.
For example claim 1 claims in the last limitation “iterative generating” and reference claim 11, interpreted under 35 USC 112(f), claims in the last limitation “a loop unit adapted for iteratively generating”.
Another example is that claim 2 corresponds to reference claim 12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 11-20 of copending Application No. 16/118,661 (US 2020/0074590 A1) in view of reference claims 11-20 of copending Application No. 16/118,661 (US 2020/0074590 A1). 
Regarding claim 9, claim 9 is taught in reference claim 19. Reference claim 19 does not teach the claimed:
“storing a last said interpolated scan image as a target image”
interpreted as: 
--storing based on said second distance one of the new interpolated scan images as a target image.
Accordingly, reference claim 14 teaches under 35 USC 112(f) “a storage unit adapted for storing” corresponding to copending Application No. 16/118,661’s:
“[0034] The option to use parallel hardware in order to execute the method on different computing units for different pairs of scan images multiplies the advantages of the here proposed method.”

Thus, one of ordinary skill in the art of computers can modify reference claims 11-20 to store any image present in reference claim 11-20 and recognize that the modification is predictable or looked forward to because the “storage unit adapted for storing” “multiplies the advantages of the here proposed method”, copending Application No. 16/118,661, cited above.




Regarding claim 10, reference claims 15 and 16 teach parallel images. However, reference claims 15 and 16 do not teach the claimed “to performing said method for a third and a fourth scan image of said set of object scan images having a third distance to each other”.
Accordingly, reference claim 11, line 1 claims “a set of object scan images…comprises at least a first…image and…a second…image”. 
Thus, one of ordinary skill in the art of sets can catch more images, completing a set comprising a 360 view, and perform the method of reference claim 11 on the more captured images and recognize that the modification is predictable or looked forward to because “each member” of the set has “a special use in a particular operation” wherein “set” is defined via Dictionary.com:
set
noun
67	a collection, each member of which is adapted for a special use in a particular operation:
a set of golf clubs; a set of carving knives.

This is a provisional nonstatutory double patenting rejection.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taft (US Patent 5,736,857).
Regarding claim 1, Taft discloses a computer-implemented method for enhancing a set of object scan images, said set of object scan images comprises at least a first scan image and, located at a first distance therefrom, a second scan image, said method comprising: 
determining, as an interpolation distance (via “midway in distance” or “midway…distance”), half (via “a value of a=1/2”) said first distance (via “midway in distance”); 
generating an interpolated scan image (via fig. 4:271: ”INTERPOLATED IMAGE”) by: 
determining any pixel of said interpolated scan image as a white pixel if corresponding pixels on a black and white representation of the first scan image and on a black and white representation of the second scan image are both white; 


if corresponding pixels on the black and white and white representation of the first scan image and on the black and white representation of the second scan image are both black; 
determining any pixel of said interpolated scan image, for which corresponding pixels on the black and white representation of the first scan image and on the black and white representation of the second scan image are not both black or both white, as white, if a predefined percentage of a plurality of directly surrounding pixels is white; and 
determining any pixel of said interpolated scan image, for which corresponding pixels on the black and white representation of the first scan image and on the black and white representation of the second scan image are not both black or both white, as black, if a predefined percentage of said plurality of directly surrounding pixels is black (these 4 “determining” limitations are not required under the broadest reasonable interpretation via MPEP 2111.04 II. CONTINEGENT LIMITATIONS due to the claimed “if”); 
the method further comprising: 






treating said interpolated scan image (said via fig. 4:271: ”INTERPOLATED IMAGE”) as a new first scan image located (via “interpolated image…lying midway in distance”) at said interpolation distance (said via “midway in distance” or “midway…distance”); and 
iteratively generating and inserting one or more new interpolated scan images (via “repeated” “interpolating”) between (or among) the first scan image (via fig. 4:171: “ORIGINAL IMAGE”) and the second scan image (via fig. 4:172: “ORIGINAL IMAGE”) until a second distance, which is a difference between a new interpolation distance of one of the new interpolated scan images and a target distance from the first scan image (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE”) is equal to or less than a predetermined delta distance value (said via “midway in distance” or “midway…distance” and this “which is” limitation is not required under the broadest reasonable interpretation via MPEP 2111.04 II. CONTINEGENT LIMITATIONS due to the claimed “until” via:

“FIG. 2 depicts the apparatus of the present invention.  A computer 210 is electrically connected to image storage 170 on which are stored a sequence of original digital images 171, 172 and 179.  Computer 210 may optionally be the same or a different physical device from MRI computer 160.  Resident in the memory of computer 210 is computer program 220, which is composed of three modules 221, 222 and 223.  Module 221 takes as input consecutive pairs of original digital images and produces interpolated images.  For example, module 221 operates on images 171 and 172 to produce interpolated image 271.  Interpolated image 271 is resident after its formation in the random-access memory portion of computer 210.  It is then necessary to transform interpolated image 271 to form generated image 281 having visual properties similar to those of original image 171.  Module 222 is a computer program that performs the transformation.  Digital image 271, while resident in the memory of computer 210, is operated upon by module 222 to yield generated image 281, which is then stored on image storage 170 as stored generated image 291.  The steps of interpolating and transforming images are repeated for each consecutive pair of original images.  The next-to-last and last original images 178 and 179 are interpolated by module 221 to produce interpolated image 278.  Interpolated image 278 is transformed by module 222 to produce generated image 288, which is stored on image storage 170 as stored generated image 298.  It is to be understood that first stored generated image 291 and last stored generated image 298 are merely the first and last representatives of a sequence containing an arbitrary number of such stored generated images.”; and

c.4,l. 64 to c.5,l.23:
“FIG. 4 shows one embodiment of the interpolation process to produce an r-th interpolated image between the r-th and the (r+1)-th original images in the special case where only one interpolated image is to be created for each pair of successive original images.  The quantity I.sup.(r).sub.ij is the numerical grayscale value of the pixel 423 in row i and column j of the r-th interpolated image.  It is computed for all i and j in the appropriate range for each pixel 421 of the r-th original image, whose value is denoted by P.sup.(r).sub.ij, and each pixel 422 of the (r+1)-th original image, whose value is denoted by P.sup.(r+ 1).sub.ij, using weights a and (1-a), where 0.ltoreq.a.ltoreq.1.  If it is intended that the r-th interpolated image represent a hypothetical slice lying midway in distance between the r-th and (r+1)-th original images, then a value of a=1/2 would be used.  The r-th interpolated image is formed by using the equation  

                        
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                    P
                                
                                
                                    i
                                    j
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    a
                                
                            
                            
                                
                                    P
                                
                                
                                    i
                                    j
                                
                                
                                    r
                                    +
                                    1
                                
                            
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                        
                    (Eq. 1)   

for all i in the range 1.ltoreq.i.ltoreq.m and all j in the range 1.ltoreq.j.ltoreq.n to compute all pixel values I.sup.(r).sub.ij.  In FIG. 4, original images 171 and 172 are interpolated to form interpolated image 271.  In actual computer implementation, since pixel values must be integers, the computed values must be rounded but must not exceed 2 b-1.  If an interpolated image is not intended to lie midway between two successive slices, but lies, for example, one-third of the distance between the r-th and the (r+1)-th original image, then a would be taken to have the value 1/3.”).
Regarding claim 2, Taft discloses the method according to claim 1, wherein said first scan image (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE”) and said second scan image (said via figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) have said same size (as shown in fig. 2:171,172,178,179 corresponding to “a common MRI image” via c.4,ll. 45-63:.  
“FIG. 3 shows a digital image 310 as it is represented in the memory of computer 210.  The digitized image 310 is composed of a plurality of pixels 320 conventionally arranged in the form of a grayscale matrix having m rows and n columns.  Each entry of the matrix corresponds to a pixel of the image and contains a representation of a non-negative integer in the range 0 to 2 b-1, where b is the number of bits used to encode a number and denotes the exponentiation operator.  For digitized MRI images, typically m and n are in the range of 256-512, with m=n and b is in the range 8-16.  For example, a 
common MRI image would be represented as a 256-by-256 square matrix with values in the range 0-4095.  A pixel value of 0 denotes full blackness, while a pixel having a maximum value of 2 b-1 represents white.  Pixel values in between black and white represent shades of gray.  Digitized image 310 corresponds to the r-th original image out of a sequence of s original images.  The quantity P.sup.(r).sub.ij is the numerical grayscale value of the pixel in row i and column j of the r-th original image.”).  

Regarding claim 3, Taft discloses the method according to claim 1, wherein said first scan image (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE”) and said second scan image (said via figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) have said same (said via “a common MRI image”) number (or “256-by-256”) of pixels (via “of pixels 320”) per image area (comprised by a  “square matrix” as shown in fig. 3 cited in the rejection of claim 2).  






Regarding claim 4, Taft discloses the method according to claim 1, wherein said interpolated scan images (said via “repeated” “interpolating”) not (via “not…midway”) within said predetermined delta distance value (said via “a value of a=1/2”) of said target distance (said via “midway in distance” or “midway…distance”) are stored (via fig. 2:170: “IMAGE STORAGE”) as temporary scan images together (given that stored interpolated images I(r) is a function, via “(Eq.1)” cited in the rejection of claim 1, of distance, “a”) with a corresponding said interpolation distance (via “midway in distance” or “midway…distance” or “not…midway”).  















Regarding claim 5, Taft discloses the method according to claim 1, wherein said first object scan image (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE”) and said second object scan image (said via figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) are parallel (via “parallel slices”) to each other (via c.3,ll. 27-59:
“FIG. 1 shows a prior art MRI system 100 capable of producing and storing a sequence of digitized original images on a storage medium, such sequence being composed of views of successive parallel slices of tissue.  A patient 110 to be examined is placed inside a magnet 120.  Present inside magnet 120 is an excitation coil 130 and a receiving coil 140.  Excitation coil 130 is used to emit pulses to disturb the orientation of protons in the tissues of patient 110.  Receiving coil 140 is used to receive RF signals emitted by the protons after decay of each pulse.  Excitation coil 130 is connected electrically by means of electrical cable 135 to an MRI controller 150 that contains electrical circuitry to drive the excitation coil 130, receive signals from receiving coil 140, perform analog-to-digital conversion of signals and other conventional MRI functions.  Receiving coil 140 is connected electrically to MRI controller 150 by means of electrical cable 145.  MRI controller 150 is connected electrically to MRI computer 160, which performs digital computations on data received from MRI controller 150 to yield a sequence of original digital grayscale images.  MRI computer 160 is connected electrically to image storage 170.  Image storage 170 is typically a magnetic hard disk storage unit that may have either permanent or removable disks.  A first original digital image 171 in a sequence, a second original digital image 172 in a sequence, a next-to-last original digital image 178 and a last original digital image 179 in a sequence 
are stored on image storage 170.  It is to be understood that original digital images between said second image and said last image are also stored on image storage 170 but are not shown in FIG. 1.  The total number of original images intended to be represented by the four exemplars 171, 172, 178 and 179 is denoted herein by the quantity s.”).  




  


Regarding claim 6, Taft discloses the method according to claim 1, wherein said interpolated scan image (via fig. 4:271: ”INTERPOLATED IMAGE”) is parallel (via “parallel slices” cited in the rejection of claim 5) to said first scan image (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE”).  
Regarding claim 8, Taft discloses the method according to claim 1, wherein a source of said set of object scan images comprises at least one of the group consisting of: an X-ray scan, an MRT scan (via fig. 1:100: “MRI SYSTEM”), an ultrasonic scan.  
Regarding claim 10, Taft discloses the method according to claim 1, wherein said method is performed for said first scan image (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE”) and said second scan image (said via figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) in parallel (said via “parallel slices” cited in the rejection of claim 5) to performing said method for a third (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE”) and a fourth scan image (via figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) of said set of object scan images (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE” or figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) having a third distance (via “one-third of the distance” cited in the rejection of claim 1) to each other.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Patent 5,736,857) in view of Zimeras et al. (Interactive Tele-Radiological Segmentation Systems for Treatment and Diagnosis).






Regarding claim 7, Taft teaches the method according to claim 1, wherein a set of colored scan images (corresponding to said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE” or figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) including said set of object scan images (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE” or figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) is converted (corresponding to “analog-to-digital conversion” cited in the rejection of claim 5 or “transform” cited in the rejection of claim 1) to a black and white (via fig. 3: “grayscale”) representation (corresponding to “representation in pixel values” via c.7,l.60 to c.8,.l18:
“In the following claims, the term "digital image" means a representation in pixel values of a visual image stored in a computer memory.  The term "interpolated digital image" means a digital image formed from two original digital images by performing numerical interpolation on a pixel-by-pixel basis.  The term "numerical quality function" means a function defined on the pixel values of a digital image.  For example, but without limiting the intended scope of the definition, a numerical quality function can be brightness, texture, focus, contrast, or noise level.  "Displaying," a digital image means the physical step of transforming the pixel values of the digital image to electrical signals and using said signals to produce a visible representation of the digital image on a display medium.  Without limiting the foregoing definition, such display media may include computer screens, LED and LCD displays, laser printers, facsimile machines, photographic film and x-ray film.  "Noise discrepancy" means a numerical measure of the difference in noise levels between two digital images.  To say that "image A exhibits a noise discrepancy with image B" means that the noise levels of images A and B are different, said difference being the value of said noise discrepancy.  "Medical scanning apparatus" means a device for producing digital images representing tissue.  Without limiting the foregoing definition, medical scanning apparatus includes X-ray machines, MRI scanners and CAT scanners.”).  

Thus, Taft does not teach, as indicated in bold above, the claimed “a set of colored scan images…is converted to a black and white representation”.




a set of colored scan images…is converted to a black and white representation (via “converting a…color image to…white…or…black” via pages 7-9:
“In the analysis of the objects in images it is essential that we can distinguish between the objects of interest and “the rest.” This latter group is also referred to as the background. The techniques that are used to find the objects of interest are usually referred to as segmentation techniques—segmenting the foreground from background. Image thresholding is a technique for converting a grayscale or color image to a binary image based upon a threshold value. If a pixel in the image has intensity less than the threshold value, the corresponding pixel in the resultant image is set to white. Otherwise, if the pixel is greater than or equal to the threshold intensity, the resulting pixel is set to black. For that purpose, a low-pass filter was used based on the rectangular window or box function based on the rule:

…≥ T =⇒ object,
0, otherwise =⇒ background,	(5)

where I(i, j) is image matrix and T is the appropriate threshold. The output is the label “object” or “background” which, due to its dichotomous nature, can be represented
as a Boolean variable “1” or “0.” The central question in thresholding then becomes how do we choose the threshold? While there is no universal procedure for threshold selection that is guaranteed to work on all images, there are a variety of alternatives. For this case a histogram derived threshold was chosen based on the image histogram
combined with Hounsfield unit tissue values. To overcome the problem with the increasingly high number of points, that are reconstructing the contour, a point decimation algorithm (or sequence sampling algorithm) was used to reduce the number of points without loss of their general presentation. If a sequence of numbers was given, S = {s1,s2,s3, ... ,si−1,si,si+1, ... ,sn}, then the main idea is to construct another sequence S∗, where k%-values would be removed from the original sequence. Summarizing the above procedures, the pseudocode for the segmentation technique
is presented in Algorithm 1.”).

	






Abstract:
“A method and apparatus for processing medical magnetic resonance imaging (MRI) images of successive parallel slices of tissue and displaying them sequentially so that the transition from one image to the next appears smooth.  Consecutive pairs of scanned images are used to produce additional, interpolated images to increase the apparent number of slices and decrease the apparent distance between them.  The interpolated images, which lack certain visual properties of the original images, particularly graininess due to noise, are then transformed by a digital filter to restore the lost properties.  The transformed images are interleaved with the original images to form a new sequence which appears smooth when viewed in order, thereby aiding a physician in mentally visualizing structures of interest in the images.”; and

c.6,l.56 to c.7,l.11:
“It will be understood by those familiar with the art of digital picture processing that the method and apparatus of the present invention have utility that is not confined to the processing and display of MRI images, but apply generally to any sequence of digital images representing successive views parametrized by a single parameter such as spatial distance or time in which it is desired to produce interpolated images that match the original images in some characteristic, such as texture, contrast or noisiness.  The low-pass filtration property of linear interpolation affects each of these characteristics.  For example, in the process of digital morphing, which is the transformation of one image into another in minute discrete steps so that the transformation appears continuous when the images are viewed consecutively, the present invention may be applied to generate intermediate images.  In military radar applications, an image is presented to the viewer showing the space swept by the radar beam at discrete time intervals.  It can be difficult to track an object moving through the space scanned by the radar of the object moves in discrete steps.  It is therefore useful to provide interpolated images, which may be processed by the method of the present invention to match a visual characteristic of the original images.”

can modify Tafts’ teaching of said figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE” or figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE” to include color images and binarize the color images and recognize that the modification is predictable or looked forward to because the color images have “objects of interest” or objects of importance to a person thus allowing the person to “distinguish between the objects of interest and ‘the rest.’”, Zimeras, cited above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Patent 5,736,857) in view of Shin et al. (US Patent App. Pub. No.: US 2017/0360578 A1).
Regarding claim 9, Taft teaches the method according to claim 1, the method further comprising: 
using said set of object scan images (said via figs. 2 or 4:171: “ORIGINAL IMAGE” or fig. 2:178: “ORIGNIAL IMAGE” or figs. 2 or 4:172: “ORIGINAL IMAGE” or fig. 2:179: “ORIGINAL IMAGE”) as control data for a three-dimensional (3D) printer (corresponding to “laser printers” and a “printed” “slice”); and 
storing a last said interpolated scan image (said via “repeated” “interpolating”) as a target scan image (via “Interpolated image … in the random-access memory” cited in the rejection of claim 1 via:
c.1,ll. 41-54
“It is usual for each MRI slice to be printed as an image on transparent photographic film having the appearance of an x-ray.  A physician then views the slices side by side and attempts to visualize mentally the three-dimensional appearance of various body structures that are of concern, such as ligaments, blood vessels, tumors and the like.  A drawback of this method of viewing slices is that the physician must move his eyes and head from side to side and/or up and down significantly to view a set of images, making it very difficult for him to correlate an observed portion of a structure on one image with the same portion on other images, because successive images are 
not presented to the physician in the same spatial location.”; and













“In the following claims, the term "digital image" means a representation in pixel values of a visual image stored in a computer memory.  The term "interpolated digital image" means a digital image formed from two original digital images by performing numerical interpolation on a pixel-by-pixel basis.  The term "numerical quality function" means a function defined on the pixel values of a digital image.  For example, but without limiting the intended scope of the definition, a numerical quality function can be brightness, texture, focus, contrast, or noise level.  "Displaying," a digital image means 
the physical step of transforming the pixel values of the digital image to electrical signals and using said signals to produce a visible representation of the digital image on a display medium.  Without limiting the foregoing definition, such display media may include computer screens, LED and LCD displays, laser printers, facsimile machines, photographic film and x-ray film.  "Noise discrepancy" means a numerical measure of the difference in noise levels between two digital images.  To say that "image A exhibits a noise discrepancy with image B" means that the noise levels of images A and B are different, said difference being the value of said noise discrepancy.  "Medical scanning 
apparatus" means a device for producing digital images representing tissue.  Without limiting the foregoing definition, medical scanning apparatus includes X-ray machines, MRI scanners and CAT scanners.”).

	Thus, Taft does not teach, as indicated in bold above, the claimed

“images as control data for a three-dimensional (3D) printer”.












images (via fig. 1:110: “Obtain imaging data”) as control data (via fig. 1:140: “Generate set of instructions”) for a three-dimensional printer (represented in fig. 1:150: “Execute set of instructions”).
Thus, one of skill in the art of images and printing thereof can modify Taft’s teaching of said “laser printers” and a “printed” “slice” with Shin’s teaching of fig. 1 by inputting Taft’s images in Shin’s fig. 1:110: “Obtain imaging data” and execute a corresponding program and recognize that the modification is predictable or looked forward to because Shin’s teaching of fig. 1:100 creates a “prosthesis” allowing a person that cannot walk walk, as indicated in Shin’s figures 4A-4D, or that cannot use hands use hands, as indicated in Shin’s fig. 4E, via Shin:
“[0085] After a prosthesis model is generated, the process 100 continues by 
generating a set of instructions based on the prosthesis model (step 140).  In an example implementation using 3D printing for fabrication, a prosthesis model can be converted into a set of printing instructions by using software specific to a destination printer and its materials, or by using freely available software (e.g., KISSlicer, Slic3r, and Cura).”









Suggestions
1. (Suggestion) A computer-implemented method for enhancing a set of object scan images, said set of object scan images comprises at least a first scan image and, located at a first distance therefrom, a second scan image, said method comprising: 

determining, as an interpolation distance, half said first distance; 

generating an interpolated scan image by: 

determining any pixel of said interpolation scan image as a white pixel [[if]] by determining corresponding pixels on a black and white representation of the first scan image and on a black and white representation of the second scan image are both white; 
determining any pixel of said interpolation scan image as a black pixel [[if]] by determining corresponding pixels on the black and white 
determining any pixel of said interpolation scan image, for which corresponding pixels on the black and white representation of the first scan image and on the black and white representation of the second scan image are not both black or both white, as white, [[if]] by determining a predefined percentage of a plurality of directly surrounding pixels is white; and 
determining any pixel of said interpolation scan image, for which corresponding pixels on the black and white representation of the first scan image and on the black and white representation of the second scan image are not both black or both white, as black, [[if]] by determining a predefined percentage of said plurality of directly surrounding pixels is black; 

the method further comprising: 

inserting said interpolated scan image between said first scan image and said second scan image at said interpolation distance; 
treating said interpolated scan image as a new first scan image located at said interpolation distance; and 
iteratively generating and inserting one or more new interpolated scan images between the first scan image and the second scan image [[until]] by determining a second distance, which is a difference between a new interpolation distance of one of the new interpolated scan images and a target distance from the first scan image, is equal to or less than a predetermined delta distance value.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (Numerical Modeling of Nasal Cavities and Air Flow Simulation) is pertinent as teaching “interpolate…at half distance” via pages 33-35:
“The HSR algorithm was also used to interpolate human nose CT slices. The results were compared with the other three interpolation algorithms. As expected, the HSR algorithm produced the best results. Linear interpolation produced blurred intermediate images, shown in Figure 2.15, where Figure(a) and (c) are two adjacent CT slices, and Figure(b) shows the intermediate slices obtained by linear interpolation at half distance. Shape-based algorithm created disconnected intermediate images, as shown in Figure 2.16, where Figure(a) and (c) are segmented images from Figure 2.15(a) and (c) respectively, and Figure 2.16(b) is interpolated at half distance. ACGI created much better interpolation than linear and shape-based algorithms as shown in Figure 2.17, where (a) and (c) are the same as Figure 2.15(a) and (c), and Figure 2.17(b) is intermediate slices at half distance. The HSR algorithm produced the most satisfying intermediate slice as shown in Figure 2.18(b). The performances of the ACGI and the HSR estimation for CT slices were compared in Figure 2.19. For the same fixed block size, the HSR algorithm converged to a lower MSD than the ACGI algorithm without adding much computation time. Six level pyramids were used for the HSR algorithm. Level 1 was the finest level, and level 6 was the coarsest level.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/
Examiner, Art Unit 2667                                                                                                                                                                                             
/ANDREW M MOYER/Primary Examiner, Art Unit 2663